DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s paper filed on 4/1/2022 have been received and entered. Claims 1-92 have been cancelled. Claims 93, 105-107, and 111 have been amended. Claims 93-112 are pending in the application.
The terminal disclaimer filed on 4/1/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10859685 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Applicant’s remark has been considered and it appeared to be persuasive.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 93-112 are allowable over the prior art of record because none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation as recited in the claims 93, 105 and 111, except under double patenting rejection in the record. However, the rejection is overcome by the accepted Terminal disclaimer filed by the applicant on 4/1/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 	/BRYAN BUI/               Primary Examiner, Art Unit 2865